DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-9 are pending.  Claims 1-9 are rejected herein.  This is a First Action on the Merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 9:  Claims 8 and 9 recite “the pressure signal”.  There is no antecedent basis for this term.  It could be referring to the “pressure wave” from claim 1.  It could also be referring to the “output signal based on the pressure wave” from claim 1.  The claims have been interpreted as if “the pressure signal” were “the output signal”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a1 a2) as being anticipated by GONG et al. (US Pub. 2018/0356046).
Regarding claim 1:  GONG discloses:  A method of detecting pipeline weakening (abstract, para. 313), the method comprising: creating a pressure wave (abstract) in a fluid flowing in a pipeline (abstract) using an input transducer (pressure wave generator in para. 128) located at a first position along the pipeline (250 in FIG. 2); measuring the pressure wave using an output transducer (260C; para 8) positioned at a second position (260C) along the pipeline that is spaced from the first position (FIG. 2), and generating an output signal based on the pressure wave (para. 8, 129); analyzing the output signal to determine a stiffness of a sidewall of the pipeline positioned between the input transducer and output transducer (para. 217 “modulus of elasticity of intact AC [pipe]”); and d) determining if the sidewall includes a defect (para. 206-207; 
Regarding claim 2:  GONG discloses:  analyzing the frequency response to determine a magnitude of the defect (para. 260).
Regarding claim 3:  GONG discloses:  analyzing the output signal to determine a location of the defect relative to at least one of the input and output transducers (para. 260).
Regarding claim 4:  GONG discloses:  analyzing the output to determine the location of the defect comprises analyzing an impulse response of the output signal (para. 260).
Regarding claim 5:  GONG discloses:  the input transducer is by a valve restricting flow of the liquid at the first position (para. 128).
Regarding claim 6:  GONG discloses:  the input transducer is a transmitter (Since it measures as well as generating the pressure wave as discussed in para. 127, it is a transmitter.) located at the first position (G in FIG. 2).
Regarding claim 9:  As best understood, GONG discloses:  the pressure signal is an impulse signal (para. 128; “controlled step pressure wave”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GONG in view of HEDBERG et al. (US Pub. 2004/0134280).
Regarding claims 7 and 8:  GONG does not disclose that the input transducer is a piezoelectric speaker, but does state that other means could be used to generate the pressure wave (para. 128).
HEDBERG however does explicitly teach a piezoelectric speaker (para. 35) as means for physically influencing the material (para. 35) in his device for detecting damage to objects (abstract) including pipe (para. 69).  HEDBERG also states other types of transducers can be used such as a laser impulse source or a mechanical hammer (para. 35).  HEDBERG also teaches averaging the output signal (para. 57) thus meeting the limitations of claim 8.
One skilled in the art at the time the application was effectively filed would be motivated to use the piezoelectric speaker of HEDBERG as the transducer of GONG because it will induce the object to ring (para. 35 of HEDBERG) thus setting up a strong signal that can be analyzed to determine material properties.  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be within the capabilities of one skilled in the art.  In the present case both HEDBERG and GONG explicitly teach that other forms of transducer can be used, and HEDBERG states that the choice thereof will be dependent on the application in question (para. 35).  The predictable results are that a mechanical wave is induced in the material to be studied and since all the results for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.